Mr. Justice Dibell delivered the opinion of the court. 3. Pleading, § 153*—when affidavit of merits insufficiently specifies items of set-off and recoupment. An affidavit of merits held insufficient in specifying items of set-off or recoupment, in an action for rent of a store building. 4. Pleading, § 367*—when affidavit of merits should he stricken from files. A motion to strike defendants’ affidavit of merits from the files and enter judgment for plaintiff for the amount stated in his affidavit of claim, held improperly denied, unless leave should be obtained to file a new affidavit of merits, where such affidavit was insufficient in not swearing to the truth of the items of set-off or recoupment specified therein and in the statement therein of such items, as such affidavit conclusively admitted defendants owed plaintiff the amount stated in his affidavit.